Citation Nr: 0026894	
Decision Date: 10/10/00    Archive Date: 10/19/00

DOCKET NO.  99-07 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for inactive pulmonary 
tuberculosis, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
October 1952.  His decorations include the Korean Service 
Medal with 3 bronze service stars.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from an October 1998 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA), in which an evaluation in excess of 30 
percent disabling was denied for pulmonary tuberculosis, far 
advanced, inactive.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the veteran's increased 
evaluation claim to the VA Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (1999).  That regulation provides that to accord 
justice in an exceptional case where the schedular standards 
are found to be inadequate, the field station is authorized 
to refer the case for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  The governing criteria for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 

The Court of Appeals for Veterans Claims (Court) has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations. Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual. Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question. 
VAOPGCPREC 6-96 (1996).


FINDINGS OF FACT

1.  Entitlement to service connection for pulmonary 
tuberculosis was granted in July 1956.  

2.  Pulmonary tuberculosis is currently inactive and has been 
inactive since 1958.  


CONCLUSION OF LAW

An evaluation in excess of 30 percent disabling is not 
warranted for inactive pulmonary tuberculosis.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. § 4.97, 
Diagnostic Code 6721 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim for an 
increased evaluation is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998) that is, the 
claim is plausible.  Proscelle v. Derwinski, 2 Vet.App. 629, 
632 (1992).  
The record does not indicate the need to obtain any 
additional pertinent records, and is accordingly found that 
all relevant facts have been properly developed, and that the 
duty to assist the veteran has been satisfied.

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (Schedule), 
38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); 38 C.F.R. Part 4 
(1999).  In making a determination in this case, the Board 
has carefully reviewed the pertinent medical evidence, 
including the veteran's entire medical history in accordance 
with 38 C.F.R. § 4.1 (2000) and Peyton v. Derwinski, 1 
Vet.App. 282 (1991).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  All evidence must be evaluated in arriving at 
a decision regarding an increased rating.  38 C.F.R. § 4.2, 
4.6 (2000).

In evaluating service-connected disabilities, the Board 
attempts to identify the extent to which a service-connected 
disability adversely affects the ability of the body to 
function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.2, 4.10 (1999).  When 
all the evidence is assembled, the determination must then be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

While evaluation of a service-connected disability requires 
review of the appellant's medical history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern. Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed immediately prior 
to and during the pendency of the claim on appeal.   

Where the law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran applies.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

In July 1956, service connection was granted for chronic 
pulmonary tuberculosis, far advanced, active, and an 
evaluation of 100 percent disabling was assigned under 
Diagnostic Code 6701-6702.  

VA hospital records, dated June 1956, show that the veteran 
was hospitalized for treatment of chronic pulmonary 
tuberculosis, in an active phase.  He was hospitalized from 
June 14, 1956 to October 3, 1957, and the discharge summary 
shows a final diagnosis of tuberculosis, pulmonary chronic, 
far advanced, active (1 month) IV, untreated unchanged.  

On VA examination in April 1958, a diagnosis of tuberculosis, 
pulmonary, chronic, far advanced, inactive (2 months) is 
shown.  In April 1958, the rating for the service-connected 
tuberculosis was reduced to 50 percent, effective April 3, 
1960, and then to 30 percent, effective April 3, 1964, on the 
basis that the disease was now inactive, under the provisions 
of Diagnostic Code 6721-002.  

The report of an August 1991 VA examination shows that the 
veteran had a history of smoking since the age of 17.  It was 
noted that he had a history of tuberculosis in 1956 for which 
there were no recurrences.  Diagnoses included history of 
pulmonary tuberculosis, inactive.

A May 1993 outpatient treatment notes shows that the 
veteran's problems included pulmonary tuberculosis, treated.  
A September 1993 VA medical certificate shows that the 
veteran was assessed with pneumonia when he sought treatment 
for complaints of productive cough.  A September 1993 chest 
x-ray report shows that the lungs were free of acute 
infiltrates or masses.  When seen for follow-up in October 
1993, an assessment of bronchitis was given.  In November 
1993, it was noted that a CT scan showed minimal parenchymal 
scarring in both apical areas, and no mass, lesions, or 
nodules were noted.  A December 1993 VA medical certificate 
shows that the veteran complained of chronic cough and a 
diagnostic impression of chronic obstructive pulmonary 
disease (COPD) is shown.  

An October 1993 chest x-ray report shows that the right 
pulmonary hila was unremarkable.  The right hemithorax was 
clear of infiltrate or effusion, and the left pulmonary hilum 
was somewhat prominent.  In the left apical region, there was 
a small nodular density with somewhat irregular margins and a 
calcific central portion.  No definite infiltrate or effusion 
was demonstrated.  A November 1993 CT scan of the chest with 
intravenous contrast showed findings of minimal parenchymal 
scarring in both apical regions.  A January 1994 chest x-ray 
report shows findings of mild emphysematous changes 
bilaterally.  

A May 1998 VA medical certificate shows that the veteran 
presented with complaints of chest congestion and cough 
productive of yellowish sputum.  Diagnostic impressions 
included bronchitis and COPD.  

In a September 1998 statement, the veteran requested an 
increase in his service-connected inactive pulmonary 
tuberculosis.  He indicated that he was having problems with 
his lungs and he was being treated for chronic bronchitis.  

An October 1998 VA outpatient treatment report shows that the 
veteran's problems included COPD, and that he had a recent 
history of upper respiratory infection and bronchitis.  A 
March 1999 VA medical certificate shows that the veteran 
sought emergent care for shortness of breath and a cough 
productive of yellow phlegm.  A diagnostic impression of COPD 
exacerbation is shown.  In May 1999, it was noted that 
symptoms of COPD were stable.  An April 1999 medical 
certificate shows a diagnostic impression of chronic 
bronchitis.  

On VA examination in October 1998, the veteran reported a 
history of treatment for tuberculosis.  He complained of a 
daily cough productive of yellow sputum and shortness of 
breath.  He stated that he had breathing problems all the 
time and he had a history of pneumonia.  He also gave a 
history of coronary artery disease.  Lung examination 
revealed scattered rhonchi that did not completely clear with 
coughing.  He had no rales or wheezes and he had minimal 
prolongation of the expiratory phase.  The following 
diagnoses were provided:  1.  pulmonary TB, inactive; and 2.  
COPD.  The examiner commented that the veteran's significant 
smoking history was enough to explain the COPD, and it was 
the examiner's opinion that it was highly unlikely that the 
old tuberculosis had anything to do with his COPD.  

The October 1998 chest x-ray report shows findings of mild 
accentuation of pulmonary markings in both lower lobes which 
could be chronic in nature.  The possibility of infiltrate 
could not be excluded.  Findings on pulmonary function 
testing were indicative of moderate obstructive ventilatory 
impairment with little change following bronchodilator.  

On a VA Form 9 (substantive appeal), dated January 1999, the 
veteran indicated that he has problems with his lungs and 
shortness of breath, and his movement is slowed down because 
of his breathing.  

At a personal hearing before a local officer in April 1999, 
the accredited representative indicated the veteran's belief 
that his tubercular condition is the primary reason for the 
problems and the pain that he was having.  The veteran 
testified that he could not remember when it first started, 
and that he had been receiving treatment from VA for a long 
time.  He also stated that his doctor had never told him to 
quit smoking.  Complaints included burning pain in his chest 
on a daily basis and shortness of breath with activity, such 
as walking 30 yards and climbing stairs.  The veteran also 
testified that he uses inhalers and an antibiotic as 
treatment for his respiratory symptoms.  He indicated that a 
doctor might have told him that TB had weakened his lungs or 
caused his current breathing problems, because his doctor 
asked him about his tuberculosis.  

At the hearing, the veteran was informed that additional 
evidence would be helpful to his claim, to include evidence 
from a physician indicating that tuberculosis was a 
contributory cause of his current breathing difficulties.  
The hearing officer also indicated that he would request 
additional VA medical records.  


Analysis

The Board notes that the ratings pertaining to evaluation of 
diseases of the lungs and pleura were recently revised, 
effective October 7, 1996, or prior to the pendency of the 
instant appeal.  In rating "protected" tuberculous cases, 
it should be noted that Public Law 90-493 repealed section 
356 of Title 38, United States Code which had provided 
graduated ratings for inactive tuberculosis.  The repealed 
section, however, still applies to the case of any veteran 
who on August 19, 1968, was receiving or entitled to receive 
compensation for tuberculosis.  For application in rating 
cases in which the protective provisions of Pub. L. 90-493 
apply, the former evaluations pertaining to pulmonary 
tuberculosis are retained in § 4.97 (1999). 38 C.F.R. Part 4, 
§ 4.96(b) (1999). 

In this case, service connection for pulmonary tuberculosis 
was granted in 1956, and therefore, the veteran has a 
protected rating based upon his entitlement on August 19, 
1968.  The service-connected pulmonary tuberculosis is 
currently evaluated as 30 percent disabling under Diagnostic 
Code 6721, which pertains to tuberculosis, pulmonary, 
chronic, far advanced, inactive, and a general rating formula 
for inactive pulmonary tuberculosis is applicable.  For 
inactive pulmonary tuberculosis entitled on August 19, 1968, 
an evaluation of 100 percent disabling is warranted for two 
years after the date of inactivity, following active 
tuberculosis which was clinically identified during service 
or subsequently.  Thereafter, for four years, or in any 
event, to six years after the date of activity, a 50 percent 
rating is warranted.  Thereafter, for five years, or to 
eleven years after the date of inactivity, a 30 percent 
rating is warranted.  

Following far advanced lesions diagnosed at any time while 
the disease process was active, a minimum evaluation of 30 
percent disabling is warranted.  Following moderately 
advanced lesions, provided there is continued disability, 
emphysema, dyspnea on exertion, impairment of health, etc., 
an evaluation of 20 percent disabling is warranted.  
Otherwise, a zero percent (noncompensable) evaluation is 
appropriate.  According to Note 2, the graduated 50 percent 
and 30 percent ratings and the permanent 30 percent and 20 
percent ratings for inactive pulmonary tuberculosis are not 
to be combined with ratings for other respiratory 
disabilities.  

Having reviewed the record, the Board has determined that an 
evaluation in excess of 30 percent disabling is not warranted 
for the service-connected inactive pulmonary tuberculosis.  
As noted, the veteran is currently in receipt of a 30 percent 
rating; and the next highest, or 50 percent rating, may only 
be assigned for a period of 6 years following the date of 
inactivity.  In this case, the veteran's tuberculosis was 
found to be inactive in 1958, and there is no objective 
evidence indicating the recurrence of an active tuberculosis 
disease process since that time.  As the period of 6 years 
following the date of inactivity has expired, an evaluation 
of 50 percent disabling is not warranted for pulmonary 
tuberculosis under Diagnostic Code 6721.  The current 30 
percent rating is consistent with the minimum rating which is 
warranted following the expiration of the 50 percent rating, 
on the basis of far advanced lesions diagnosed at any time 
while the disease process was active.  

The Board notes that on VA examinations in 1991 and 1999, 
there was no objective evidence of an active tuberculosis 
disease process and diagnoses of inactive pulmonary 
tuberculosis are indicated.  Furthermore, there is no 
evidence of the recurrence of an active pulmonary 
tuberculosis disease process at any time since 1958.  
Therefore, the Board finds no basis for the assignment of an 
evaluation based on the criteria for active pulmonary 
tuberculosis.  

In addition, the Board notes that available medical records 
show treatment for various respiratory disorders, including 
COPD, chronic bronchitis, and upper respiratory infections.  
However, service connection has not been granted for any 
respiratory disability other than pulmonary tuberculosis, and 
the Board may not consider the manifestations associated with 
nonservice-connected disabilities when making a determination 
as to the appropriate rating for a service-connected 
disability.  38 C.F.R. § 4.14 (1999).  The 1998 VA examiner 
indicated an opinion that the veteran's significant smoking 
history is enough to explain the COPD and that it was highly 
unlikely that the old tuberculosis had anything to do with 
his COPD.  Thus, evidence suggests that the veteran's current 
respiratory symptomatology is unrelated to the service-
connected pulmonary tuberculosis, and there is indication 
that this symptomatology is attributable to other factors, 
including a history of smoking.  Thus, the symptomatology 
associated with the veteran's nonservice-connected COPD and 
chronic bronchitis may not be considered by the Board in 
conjunction with the instant increased evaluation claim.  

The Board recognizes the veteran's contentions to the effect 
that his currently manifested breathing problems, to include 
shortness of breath, cough productive of sputum, and 
treatment for bronchitis, were caused by his service-
connected pulmonary tuberculosis.  The veteran is competent 
to report on that which comes to him through his senses, to 
include his symptomatology.  Layno v. Brown, 6 Vet. App. 465 
(1994).  However, as a layman the appellant is not competent 
to offer opinions on medical causation and, moreover, the 
Board may not accept unsupported lay speculation with regard 
to medical issues.  See Espiritu v. Derwinski, 2 Vet.App. 482 
(1992).  Thus, the veteran's contentions regarding the 
etiology of his current lung and breathing problems do not 
constitute competent evidence of a relationship between COPD 
and bronchitis and the service-connected pulmonary 
tuberculosis.  At the April 1999 hearing, the hearing officer 
informed the veteran of the need for evidence establishing a 
connection between the diagnoses of COPD and bronchitis and 
the history of pulmonary tuberculosis.  Thus, there was 
compliance with 38 C.F.R. § 3.103 (1999).  However, the 
veteran has not presented any competent evidence, to include 
the opinion of a medical professional, which tends to 
establish such a connection.  

Finally, the Board notes that the rating criteria found in 
Diagnostic Code 6731 have been considered in conjunction with 
the veteran's claim; however, the Board finds that these 
criteria are not for application.  The findings on pulmonary 
function tests at the time of the 1998 VA examination were 
attributed to an obstructive ventilatory impairment, and the 
VA examiner has specifically indicated that the currently 
manifested COPD is not related to the history of pulmonary 
tuberculosis.  In addition, no medical professional has 
identified the current diagnosis of bronchitis as a residual 
of pulmonary tuberculosis, and there is no indication that 
interstitial or restrictive lung disease have been 
objectively identified.  Therefore, the criteria found in 
Diagnostic Code 6731 do not provide the basis for an 
evaluation in excess of 30 percent disabling for inactive 
pulmonary tuberculosis.  

For the reasons stated above, therefore, the Board finds that 
the preponderance of the available evidence weighs against a 
finding that an evaluation in excess of 30 percent disabling 
is warranted for inactive pulmonary tuberculosis.  As the 
preponderance of the evidence is unfavorable, there is no 
doubt to be resolved.  Accordingly, the claim for an 
increased evaluation is denied.  


ORDER

An evaluation in excess of 30 percent disabling is denied for 
inactive pulmonary tuberculosis.  



		
	H. N. SCHWARTZ
	Veterans Law Judge
	Board of Veterans' Appeals

 

